[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTION TO MEMORANDUM OF DECISION DATED MAY 3, 1993 IN THE ABOVE MATTER
In the first paragraph strike out the words "The deposit is the sum of $6000 deposited by the New Haven Redevelopment Agency on November 7, 1991."
Substitute the words "The deposit is the sum of $16,000 deposited by the New Haven Redevelopment Agency on November 7, 1991."
The substitution is effective as of May 3, 1993.
Philip R. Pastore State Trial Referee